Citation Nr: 0622788	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO. 03-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for a heart 
disorder, currently evaluated as 30 percent disabling. 

2.  Entitlement to a separate evaluation in excess of 10 
percent for hypertension from July 17, 2000.  

3.  Entitlement to an increased evaluation for pes planus, 
currently evaluated as 30 percent disabling. 

4.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to June 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

The issues of entitlement to an increased evaluation for pes 
planus and for a heart disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
issue of entitlement to a TDIU is deferred.  


FINDING OF FACT

The veteran's hypertension has been manifested by systolic 
pressure predominantly less than 200 and diastolic pressure 
predominantly less than 110.  


CONCLUSION OF LAW

The criteria for a separate disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 &. Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

To assign a rating beyond 10 percent from July 17, 2000 for 
hypertension, the evidence must show that the veteran's 
diastolic pressure is predominantly 110 or more, or that his 
systolic pressure is predominantly 200 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  

The Board has reviewed the veteran's files including VA 
outpatient treatment records, hospitalization records and 
examination reports.  The veteran has at times been shown to 
have had a diastolic blood pressure reading over 110 in the 
earlier records from 2000 to 2004 (see, VA examination of 
July 2000 showing diastolic readings of 110, and 112, VA 
outpatient treatment records of August and September 2000, 
April 2003, July 2003, and February 2004).  From February 
2004 until February 2005, he did not show such readings (see, 
VA outpatient records from February 2004 to February 2005).  
In 2005, there are a few readings where the diastolic 
pressure was over 110 ( see, outpatient records of February 
2005, and March 2005); however the majority of the readings 
are not over 110, and the readings of record after March 2005 
are beneath 110 for diastolic pressure.  Overall his more 
recent blood pressure readings show his diastolic blood 
pressure to fall within the 90's and at times reaching 100.  
Thus, the Board concludes that the veteran's diastolic blood 
pressure readings are not predominately 110 or more.

In addition, the veteran's systolic pressure has not been 
predominantly 200 or more.  While sporadic readings for his 
systolic blood pressure reached 200 or more from 2001 to 2004 
(see, VA outpatient records for April 2001, April 2003, and 
July 2003), his systolic pressure has predominately been less 
than 200.  The Board notes that a reading of 230/120 was 
recorded in August 2004; the veteran then reported, however, 
that he was out of his blood pressure medication.  And two 
days later, his blood pressure was recorded as 192/87.  
Thereafter, there are no systolic readings of 200 or greater.  
Accordingly, the reasonable and appropriate evaluation is 10 
percent that is currently in effect.

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's March 2004 letter describing the evidence needed to 
support the veteran's claim was mailed after the initial 
denial of the claim for an increase in his disability rating 
for a heart disorder and hypertension on November 1, 2000.  
The denial was made prior to the enactment of the VCAA on 
November 9, 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The requisite 
notice was ultimately provided to the appellant before the 
final transfer and certification of the case to the Board, 
and he had ample time in which to respond to the notice 
letter.  Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
The appellant has had a "meaningful opportunity to 
participate effectively" in the processing of his claim.  
Mayfield, Id.  The subsequent grant of a separate rating for 
hypertension is a downstream issue.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim. VAOPGCPREC 8-2003. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, since the degree of disability and effective date 
of the disability are part of a claim for service connection, 
VA has a duty to notify claimants of the evidence needed to 
prove those parts of the claim.  Service connection for 
cardiovascular disability has been in effect for many years 
prior to the institution of the current Section 5103(a) 
notice requirements.  The veteran has been provided the 
pertinent disability rating criteria.  As an increased 
separate rating for hypertension has not been granted, there 
is no prejudice to the veteran in the lack of information 
concerning assignment of effective dates for awards.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining the veteran's treatment records at a VA facility.  
In addition, the veteran has not identified any records which 
could be pertinent to his claim that have not been secured.  
There is no indication that there are any outstanding records 
that are pertinent to this claim.  While a recent VA 
cardiology examination was not obtained, in this instance, 
where the evaluation is based on predominant readings over a 
period of time, the VA outpatient treatment records and 
hospitalization reports adequately supply the information 
necessary to evaluate this disability.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case.  


ORDER

A separate disability rating in excess of 10 percent for 
hypertension is denied.  


REMAND

To assign a rating beyond 30 percent for the veteran's heart 
disorder, the evidence must show that the disorder is 
manifested by more than one episode of acute congestive heart 
failure in the past year, or; workload greater than 3 METs 
but not greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
The record shows that the veteran has not undergone a recent 
VA cardiology examination which addresses the criteria 
necessary to evaluate this disorder.  

The veteran was last examined for disability evaluation for 
his pes planus in December 2001.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991);Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court 
determined the Board should have ordered contemporaneous 
examination of the veteran because a 23-month old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating).  An examination documenting 
current manifestations is in order.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected pes 
planus.  The examiner should review the 
claims folder in connection with the 
examination for the veteran's pertinent 
medical history.  A complete rationale 
for any opinion expressed must be 
provided.  


2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
hypertensive heart disease.  The examiner 
should review the claims folder in 
connection with the examination for the 
veteran's pertinent medical history.  
Exercise stress testing should be 
conducted, if feasible.  If a 
determination of METs by exercise stress 
testing cannot be done for medical 
reasons, the examiner should provide an 
estimate of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The examiner also should 
indicate whether there is evidence of 
chronic or acute congestive heart 
failure, and whether there is any left 
ventricular dysfunction and, if so, the 
ejection fraction percentage.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner cannot 
answer the above without resorting to 
speculation, then he or she should so 
state.

3.  Thereafter, readjudicate the claims 
for higher ratings for pes planus and for 
hypertensive heart disease, and a total 
rating based on unemployability.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided a SSOC on 
the issue and afforded the appropriate 
opportunity to respond.  The veteran and 
his representative should then be given 
an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


